Exhibit 10.2

 



THIRD AMENDED AND RESTATED REVOLVING PROMISSORY NOTE

 

U.S. $30,000,000 Effective as of September 26, 2017

 

FOR VALUE RECEIVED, AMERIS BANCORP, a Georgia corporation, having an address at
310 First Street, Moultrie, Georgia 31768 (“Maker”), hereby promises to pay to
the order of NEXBANK SSB (“Payee”), at its address at 2515 McKinney Avenue,
Suite 1100, Dallas, Texas 75201 or such other address as it may designate, the
principal sum of THIRTY MILLION and NO/100 Dollars ($30,000,000), or so much
thereof as may be advanced by Payee from time to time hereunder to or for the
benefit or account of Maker, and interest from the date hereof on the balance of
principal from time to time outstanding, in United States currency, at the rates
and at the times hereinafter described.

 

This Third Amended and Restated Revolving Promissory Note (this “Note”) is
issued by Maker pursuant to that certain Loan Agreement, dated as of August 28,
2013 (as heretofore amended, as amended by that certain Third Amendment, dated
as of the date hereof, and as may be further amended restated or modified, the
“Loan Agreement”) entered into between Payee and Maker. This Note evidences the
Loan (as defined in the Loan Agreement). Payment of this Note is governed by the
Loan Agreement, the terms of which are incorporated herein by express reference
as if fully set forth herein. Capitalized terms used and not otherwise defined
herein shall have the meanings given to them in the Loan Agreement.

 

1.           Principal and Interest.

 

(a)       The maximum aggregate principal amount of this Note shall not exceed
Thirty Million Dollars ($30,000,000). All principal, interest and other sums due
under this Note shall be due and payable in full on the Maturity Date.

 

(b)       Subject to Section 1(c) below, the unpaid principal amount of this
Note shall bear interest at the Note Rate (the “Applicable Rate”), unless the
Default Rate is applicable. Interest at the Applicable Rate (or Default Rate)
shall be calculated for the actual number of days elapsed on the basis of a
360-day year, including the first date of the applicable period to, but not
including, the date of repayment. The Loan shall bear interest at the Default
Rate at any time at which an Event of Default shall exist.

 

(c)       All accrued but unpaid interest on the principal balance of the Loan
outstanding from time to time shall be payable on each Payment Date. The then
outstanding principal balance of the Loan and all accrued but unpaid interest
thereon shall be due and payable on the Maturity Date. Maker may from time to
time during the term of the Loan Agreement borrow, partially or wholly repay its
outstanding borrowings, and reborrow, subject to all of the limitations, terms
and conditions of the Loan Agreement; provided, however, that the total
outstanding borrowings under this Note shall not at any time exceed the
Commitment. The unpaid principal balance of the Loan at any time shall be the
total amount advanced hereunder by Payee less the amount of principal payments
made hereon by or for Maker, which balance may be endorsed hereon from time to
time by Payee or otherwise noted in Payee’s records, which notations shall be,
absent manifest error, conclusive evidence of the amounts owing hereunder from
time to time. All payments (whether of principal or of interest) shall be deemed
credited to Maker’s account only if received by 2:00 p.m. Dallas time on a
Business Day; otherwise, such payment shall be deemed received on the next
Business Day.

 



 1 

 

 

2.           Maximum Lawful Rate. It is the intent of Maker and Payee to conform
to and contract in strict compliance with applicable usury law from time to time
in effect. In no way, nor in any event or contingency (including but not limited
to prepayment, default, demand for payment, or acceleration of the maturity of
any obligation), shall the rate of interest taken, reserved, contacted for,
charged or received under this Note and the other Loan Documents exceed the
highest lawful interest rate permitted under applicable law. If Payee shall ever
receive anything of value which is characterized as interest under applicable
law and which would apart from this provision be in excess of the highest lawful
interest rate permitted under applicable law, an amount equal to the amount
which would have been excessive interest shall, without penalty, be applied to
the reduction of the principal amount owing on the Loan in the inverse order of
its maturity and not to the payment of interest, or refunded to the Maker or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal. All interest paid or agreed to be paid
to the holder hereof shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full stated term
(including any renewal or extension) of the Loan so that the amount of interest
on account of such obligation does not exceed the maximum permitted by
applicable law. As used in this Section, the term "applicable law" shall mean
the laws of the State of Texas or the federal laws of the United States,
whichever laws allow the greater interest, as such laws now exist or may be
changed or amended or come into effect in the future.

 

3.           Monthly Payments. All payments on account of the indebtedness
evidenced by this Note shall be made to Payee not later than 2:00 p.m. Dallas,
Texas time on the day when due in lawful money of the United States and shall be
first applied to late charges, costs of collection or enforcement and other
similar amounts due, if any, under this Note and any of the other Loan
Documents, then to interest due and payable hereunder and the remainder to
principal due and payable hereunder.

 

4.           Maturity Date. The indebtedness evidenced hereby shall mature on
the Maturity Date, or as accelerated under the terms of the Loan Agreement. On
the Maturity Date, the entire outstanding principal balance hereof, together
with accrued and unpaid interest and all other sums evidenced by this Note,
shall, if not sooner paid, become due and payable.

 

5.           General Provisions.

 

(a)       In the event (i) the principal balance hereof is not paid when due
whether by acceleration or upon the Maturity Date or (ii) an Event of Default
exists, then the principal balance hereof shall bear interest from and after the
Default Rate. In addition, for any installment (exclusive of the payment due
upon the Maturity Date) which is not paid by the tenth (10th) day following the
due date thereof a late charge equal to five percent (5%) of the amount of such
installment shall be due and payable to the holder of this Note on demand to
cover the extra expense involved in handling delinquent payments.

 

(b)       Maker agrees that the obligation evidenced by this Note is an exempt
transaction under the Truth-in-Lending Act, 15 U.S.C. § 1601, et seq.

 

(c)       This Note and all provisions hereof shall be binding upon Maker and
all persons claiming under or through Maker, and shall inure to the benefit of
Payee, together with its successors and assigns, including each owner and holder
from time to time of this Note.

 



 2 

 

 

(d)       Time is of the essence as to all dates set forth herein.

 

(e)       To the fullest extent permitted by applicable law, Maker agrees that
its liability shall not be in any manner affected by any indulgence, extension
of time, renewal, waiver, or modification granted or consented to by Payee; and
Maker consents to any indulgences and all extensions of time, renewals, waivers,
or modifications that may be granted by Payee with respect to the payment or
other provisions of this Note, and to any substitution, exchange or release of
the collateral, or any part thereof, with or without substitution, and agrees to
the addition or release of any makers, endorsers, guarantors, or sureties, all
whether primarily or secondarily liable, without notice to Maker and without
affecting its liability hereunder.

 

(f)       To the fullest extent permitted by applicable Law, Maker hereby waives
and renounces for itself, its successors and assigns, all rights to the benefits
of any statute of limitations and any moratorium, reinstatement, marshaling,
forbearance, valuation, stay, extension, redemption, appraisement, or exemption
and homestead laws now provided, or which may hereafter be provided, by the laws
of the United States and of any state thereof against the enforcement and
collection of the obligations evidenced by this Note.

 

(g)       If this Note is placed in the hands of attorneys for collection or is
collected through any legal proceedings, Maker promises and agrees to pay, in
addition to the principal, interest and other sums due and payable hereon, all
costs of collecting or attempting to collect this Note, including all reasonable
attorneys’ fees and disbursements.

 

(h)       To the fullest extent permitted by applicable law, all parties now or
hereafter liable with respect to this Note, whether Maker, principal, surety,
guarantor, endorsee or otherwise hereby severally waive presentment for payment,
demand, notice of nonpayment or dishonor, protest and notice of protest. No
failure to accelerate the indebtedness evidenced hereby, acceptance of a past
due installment following the expiration of any cure period provided by this
Note, any Loan Document or applicable law, or indulgences granted from time to
time shall be construed (i) as a novation of this Note or as a reinstatement of
the indebtedness evidenced hereby or as a waiver of such right of acceleration
or of the right of Payee thereafter to insist upon strict compliance with the
terms of this Note, or (ii) to prevent the exercise of such right of
acceleration or any other right granted hereunder or by the laws of the State.
Maker hereby expressly waives the benefit of any statute or rule of law or
equity now provided, or which may hereafter be provided, which would produce a
result contrary to or in conflict with the foregoing.

 

(i)       THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF TEXAS AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.

 

 3 

 

 

(j)       THIS NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

This Note is an amendment, restatement, modification and continuation of the
obligations outstanding under that certain Second Amended and Restated Revolving
Promissory Note, dated December 28, 2016, made by Maker payable to the order of
Payee in the original principal amount of $60,000,000 (the “Prior Note”). This
Note is given in renewal, rearrangement and substitution for, but not in the
extinguishment or repayment of, the obligations outstanding under the Prior
Note. This Note does not constitute a novation.

 

[Signature page

follows.]

 

 4 

 

 

Maker has delivered this Note as of the day and year first set forth above.

 

  MAKER:       AMERIS BANCORP               By: /s/ Dennis J. Zember Jr.   Name:
Dennis J. Zember Jr.   Title: Executive Vice President and Chief Financial
Officer

 

 

 

 



[Signature Page to Third Amended

and Restated Revolving Promissory

Note]

  



 

 